Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 4, the Prior Art does not teach an AC rotary machine body which has a magneto rotor and has first three-phase coils and second three-phase coils for generating rotating magnetic fields in the magneto rotor; 
a battery which supplies power to the first three-phase coils and the second three-phase coils; and a power conversion device which converts direct current generated by the secondary battery to alternating currents, 
wherein a rotary torque of the AC rotary machine body is controlled by controlling the alternating currents generated by the power conversion device, and 
wherein, based on identifying that temperature information of the temperature sensor indicates to execute an increase in a temperature of the AC rotary machine body, the power conversion device, is configured to operate so that, three-phase alternating currents which are of the same magnitude as and different in phase by 180 degrees from those of U-phase, V-phase, and W-phase of the first three-phase coils are respectively supplied to X-phase, Y-phase, and Z- phase of the second three-phase coils in the AC rotary machine body, to increase the temperature of the AC rotary machine body.
Claims 4-7 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846